While we do not assent to the doctrine that the right of the pier owners to an exclusive use of the pier as a shedded pier, and to be relieved of the burden of having vessels put in at the wharf was beyond legislative repeal or modification, still, as at the time this property was acquired *Page 608 
by the city no such repeal had been made, the value of the property was to be estimated under the existing conditions of the law.
While the report states that the award was made upon the theory of the right being in perpetuity, still the entire record discloses that it was made in accordance with the true rights of the parties.
The order should be affirmed, with costs.
CULLEN, Ch. J., GRAY, O'BRIEN, EDWARD T. BARTLETT, WERNER and HISCOCK, JJ., concur; CHASE, J., absent.
Order affirmed.